                 Case 3:18-cv-05945-CRB Document 12 Filed 10/02/18 Page 1 of 1

TO: Mail Stop 8                                                           REPORT ON THE
    Director of the U.S. Patent & Trademark Office                FILING OR DETERMINATION OF AN
    P.O. Box 1450                                                 ACTION REGARDING A PATENT OR
    Alexandria, VA 22313-1450                                               TRADEMARK

        In Compliance with 35 § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has
been filed in the U.S. District Court , Northern District of California on the following:
( ) Patents     or     ( x ) Trademarks

DOCKET NO:                 DATE FILED:               UNITED STATES DISCTRICT COURT
18-cv-05945-CRB            September 27, 2018        Phillip Burton Federal Building
                                                     450 Golden Gate Avenue
                                                     San Francisco, CA 94102

PLAINTIFF:                                           DEFENDANT:
Social Technologies LLC                              Apple Inc.

       PATENT OR          DATE OF PATENT OR
                                                             HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.           TRADEMARK
1.                                                  See attached copy of Complaint
2.
3.
4.
5.
In the above-entitled case, the following patent(s) have been included.
DATE INCLUDED             INCLUDED BY:
                          ( ) Amendment           ( ) Answer        ( ) Cross Bill         ( ) Other Pleading

   PATENT OR               DATE OF PATENT                   HOLDER OF PATENT OR TRADEMARK
 TRADEMARK NO.             OR TRADEMARK
1.
2.
3.
4.
5.
In the above-entitled case, the following decision has been rendered or judgment issued:
DECISION/JUDGEMENT:




Susan Y. Soong, Clerk                                       (by) Deputy Clerk, Maria Loo

*Copy 1 – Upon initiation of action, mail this copy to Commissioner
Copy 2 – Upon filing document adding patent(s) mail this copy to Commissioner
Copy 3 – Upon termination of action, mail this copy to the Commissioner
Copy 4 – Case file copy
